3,669 Tweets

Case 1.g1-cv-20684-UU, Docwwiayaidndlsk6 Entered on FLSD Docket 02/18/2021 Page 1of1

@ Home

+ Explore

£\ Notifications
1 Messages

[] Bookmarks
Et lists

& Profile

©) More

hitps:/ftwitter,com/vijaya7iang=en

 

Vijaya Gaddo @
@vijaya

Legal, Policy and Trust & Safety Lead at 2: Twitter. Mom, Immigrant Board of
Guardanthealth & (Emercycarps, Trustee at gnyulaw. Founding Partner,
@HashtagAngels,

@ San Francisco GE foined April 2009
L314 Foltowing “MALIK Followers
Not tolknwed ty anyune you're follwing

Tweats Tweets & replies Medta Ulcers

Wa
